DETAILED ACTION
Summary
Claims 1-21 are pending in the application. Claims 1-3, 5-13, 15-19, and 21 are rejected under 35 USC 112(a). Claims 6 and 15 are rejected under 35 USC 112(d). Claims 1-21 are rejected under 35 USC 103.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 2/3/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. The Remarks filed list a reference (Chapter 1 from “Acoustic Waves: Devices, Imaging, and Analog Signal Processing” by Gordon S. Kino). However, this reference was not provided, and the reference was not listed on a separate piece of paper with a heading clearly indicating that it is an Information Disclosure Statement. This reference has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, 15-19, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the switching using CMUTs, does not reasonably provide enablement for switching piezoelectric transducers within 5 microseconds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1, 12, and 17 recite that “ultrasonic transducers” are switched between a HIFU mode and an imaging mode in no more than 5 microseconds. The recitation of “ultrasonic transducers” encompasses both CMUT type transducers and piezoelectric type transducers. However, the Affidavit filed 12/9/2020 suggests that piezoelectric type transducers are incapable of between a HIFU mode and an imaging mode within 5 microseconds. Specifically, sections 6, 7, 8, and 9 of the Affidavit detail how switching of the Q-factor between a HIFU mode and an imaging mode cannot occur with 5 microseconds. The Affidavit provides a circuit model for a piezoelectric material (Section 7), and shows that the transient signal does not die out with 5 microseconds (Section 8). It therefore appears that the piezoelectric 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The claims currently encompass all types of ultrasonic transducers. However, the specification appears to only provide an enabling disclosure for CMUT type ultrasonic transducers. The specification does not provide enabling support for one of ordinary skill in the art to make and use the invention with piezoelectric type transducers without undue experimentation. Claims 1, 12, and 17 are broad claims (encompassing all types of transducers). The nature of the invention is to use the same transducer for both HIFU and imaging, which is generally not done because of the different parameters required for HIFU and ultrasonic imaging. One of ordinary skill in the art would be unable to predict that piezoelectric transducers are capable of being switched between imaging and HIFU, as is evidenced by the supplied Affidavit. Furthermore, the inventor has provided no direction how one would use piezoelectric transducers to perform the claimed method. There are no working examples of a piezoelectric transducer switching within 5 microseconds, and the lack of guidance in the specification suggests that it would require a large quantity of experiment for one of ordinary skill to invent circuitry to remove the transient signal in piezoelectric transducers which occurs during the switching.
When viewed as a whole, the evidence suggests that the specification is non-enabling for a piezoelectric type transducer to be switched within 5 microseconds. Therefore, the full scope of claims 1, 12, and 17 are not enabled. For similar reasons, claims 2, 3, 5-11, 13, 15-19 and 21 are also not enabled. The Examiner notes that claims 4, 12, and 14 limit the ultrasonic transducers to CMUT type transducers, and that subject matter is enabled.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 6 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 15 recite that the switching occurs in less than 2 milliseconds. However the claims upon which they depend requires the switching occurs in less than 5 microseconds. Claims 6 and 15 are therefore fails to further limit the subject matter upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 1, 2, 4-6, 8, 10, 12-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coussios et al. (U.S PGPub 2012/0041309 A1) in view of Bhuyan et al. (U.S PGPub 2016/0000412 A1) and Jang et al. (Jang, Ji Hoon, et al. "Dual-mode integrated circuit for imaging and HIFU with 2-D CMUT arrays." 2015 IEEE International Ultrasonics Symposium (IUS). IEEE, 2015.).
Regarding Claims 1, Coussios teaches a method for monitoring [0061] of high intensity focused ultrasound (HIFU) ablation [0074], the method comprising: 
imaging tissue within a body using an array of ultrasonic transducers (Fig. 2, 201+202 is transducer array) [0034] ([0032] Fig. 12 and 13 show ultrasound images, which indicates imaging must have occurred) [0075]; 
electronically switching between (a) applying HIFU to the tissue using the array, and (b) imaging a bubble of the tissue using the array, the bubble being generated due to the HIFU applied to the tissue [0062]; and 
outputting an indication of the imaged bubble [0075] (provides (outputs) bubble location) that is indicative of progress of ablation associated with the applying HIFU ([0074] teaches the ablative effect of the HIFU can be determined using the imaging, [0075] teaches that the imaging can occur during the procedure).
Coussios fails to explicitly teach wherein an ultrasonic transducer of the array is used for both the applying HIFU and the imaging the bubble.
Bhuyan teaches an ultrasound transducer capable of both imaging a treatment site and providing ultrasound therapy (Abstract). The transducers of the array are able to perform high-intensity focused ultrasound therapy [0013], and ultrasonic imaging [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so an ultrasound transducer of the array can be used for applying 
The combination fails to explicitly teach electronically switching in no more than 5 microseconds.
Jang teaches a combined therapy and imaging CMUT array (Abstract). This array teaches a switching circuit substantially similar to the one disclosed by Bhuyan (See Bhuyan Fig 6) (Jang Fig. 5). This high voltage switch can switch off within 3 microseconds, and on within 1 microsecond (Fig. 6) (Pg. 3, Dual Mode Integrated Circuit Design).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the switch system of Bhuyan allows for switching in no more than 5 microseconds, as taught by Jang, because the switch of Jang allows for the passage of a high voltage pulse, thereby allowing the CMUT to be advantageously used for high-voltage waveforms, as recognized by Jang (Pg. 2-3, Dual Mode Integrated Circuit Design).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Coussios further discloses determining a location of the bubble based on the imaged bubble [0014] [0056].
Regarding Claim 4, the combination teaches the invention substantially as claimed. The Coussios fails to explicitly teach wherein the ultrasonic transducers are capacitive micromachined ultrasonic transducers (CMUTs).
Bhuyan teaches capacitive micromachined ultrasonic transducers (CMUTS) which have switches which allow them to function in an imaging mode and a therapy mode (Abstract). This system uses CMUTs because they are effective for both therapy and imaging, and do not generate as much heat during therapy as traditional ultrasonic transducers [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Coussios to use CMUTs, as taught by Bhuyan, because they are effective for both therapy and imaging, and do not generate as much heat during therapy as traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010].

Coussios fails to explicitly teach the switching occurs using a plurality of switches coupled to the array.
Bhuyan further teaches an ultrasound transducer capable of both imaging a treatment site and providing ultrasound therapy (Abstract). The transducers of the array are able to perform high-intensity focused ultrasound therapy [0013], and ultrasonic imaging [0034]. This system uses a plurality of switches coupled to each element [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so an ultrasound transducer of the array can be used for applying HIFU and imaging the bubble using a plurality of switches coupled to each element, as taught by Bhuyan, because this provides effective for both therapy and imaging, and which does not generate as much heat during therapy as traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010].).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination of Coussios and Bhuyan fails to explicitly teach wherein the repeatedly switching comprises switching to applying the HIFU after imaging the bubble in no more than two milliseconds.
Jang teaches a combined therapy and imaging CMUT array (Abstract). This array teaches a switching circuit substantially similar to the one disclosed by Bhuyan (See Bhuyan Fig 6) (Jang Fig. 5). This high voltage switch can switch off within 3 microseconds, and on within 1 microsecond (Fig. 6) (Pg. 3, Dual Mode Integrated Circuit Design).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the switch system of Bhuyan allows for switching in no more than 2 milliseconds, as taught by Jang, because the switch of Jang allows for the passage of a high voltage pulse, thereby allowing the CMUT to be advantageously used for high-voltage waveforms, as recognized by Jang (Pg. 2-3, Dual Mode Integrated Circuit Design).

Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Coussios further teaches presenting a visual signal on a display based on the indication of the imaged bubble (Fig. 13) [0075].
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. Coussios fails to explicitly teach wherein a plurality of ultrasonic transducers of the array are used for both the applying the HIFU and the imaging the bubble.
Bhuyan further teaches an ultrasound transducer capable of both imaging a treatment site and providing ultrasound therapy (Abstract). The transducers of the array are able to perform high-intensity focused ultrasound therapy [0013], and ultrasonic imaging [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the ultrasound transducers of the array can be used for applying HIFU and imaging the bubble, as taught by Bhuyan, because this provides effective for both therapy and imaging, and which does not generate as much heat during therapy as traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010]). One of ordinary skill would recognize that, as the elements of Bhuyan are used for both imaging and therapy, the combination would have the same elements are used for both applying the HIFU and imaging the bubble.
Regarding Claim 12, Coussios teaches a system for monitoring [0061] of high intensity focused ultrasound (HIFU) ablation [0074], the system comprising: 
an array of ultrasonic transducers (Fig. 2, 201+202 is transducer array) [0034];
a processing circuit (Fig. 2, 204) in communication with the array (Fig. 2, 201+202) [0035], the processing circuit configured to: 
image tissue within a body using the array, ([0032] Fig. 12 and 13 show ultrasound images, which indicates imaging must have occurred) [0075]

output an indication of the imaged bubble [0075] (provides (outputs) bubble location) that is indicative of progress of ablation associated with the applying HIFU ([0074] teaches the ablative effect of the HIFU can be determined using the imaging, [0075] teaches that the imaging can occur during the procedure).
Coussios fails to explicitly teach a switch coupled with the array, the switch configurable into at least a HIFU mode and an imaging mode or wherein an ultrasonic transducer of the array is used for both the applying HIFU in the HIFU mode and the imaging the bubble in the imaging mode.
Bhuyan teaches an ultrasound transducer capable of both imaging a treatment site and providing ultrasound therapy (Abstract). The transducers of the array are able to perform high-intensity focused ultrasound therapy [0013], and ultrasonic imaging [0034]. This change in modes occur based on a switch coupled to the array, the switch configurable to be in a HIFU mode and an imaging mode [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so an ultrasound transducer of the array can be used for applying HIFU and imaging the bubble, as taught by Bhuyan, because this provides effective for both therapy and imaging, and which does not generate as much heat during therapy as traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010]). One of ordinary skill would recognize that, as the elements of Bhuyan are used for both imaging and therapy, the combination would have the same elements are used for both applying the HIFU and imaging the bubble.
The combination fails to explicitly teach wherein the switch changes between the HIFU mode and the imaging mode in no more than five microseconds, the processing circuit in communication with the switch, and controlling the switch.
Jang teaches a combined therapy and imaging CMUT array (Abstract). This array teaches a switching circuit substantially similar to the one disclosed by Bhuyan (See Bhuyan Fig 6) (Jang Fig. 5). This high voltage switch can switch off within 3 microseconds, and on within 1 microsecond (Fig. 6) (Pg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the switch system of Bhuyan allows for switching in no more than 5 microseconds, as taught by Jang, because the switch of Jang allows for the passage of a high voltage pulse, thereby allowing the CMUT to be advantageously used for high-voltage waveforms, as recognized by Jang (Pg. 2-3, Dual Mode Integrated Circuit Design). One of ordinary skill would recognize the switch changes between the HIFU mode and the imaging mode in the combination.
Regarding Claim 13, the combination teaches the invention as claimed. Coussios further discloses determining a location of the bubble based on the imaged bubble [0014] [0056].
Regarding Claim 14, the combination teaches the invention substantially as claimed. Coussios fails to explicitly teach wherein the ultrasonic transducers are capacitive micromachined ultrasonic transducers (CMUTs).
Bhuyan teaches capacitive micromachined ultrasonic transducers (CMUTS) which have switches which allow them to function in an imaging mode and a therapy mode (Abstract). This system uses CMUTs because they are effective for both therapy and imaging, and do not generate as much heat during therapy than traditional ultrasonic transducers [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to use CMUTs, as taught by Bhuyan, because they are effective for both therapy and imaging, and do not generate as much heat during therapy than traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the repeatedly switching comprises switching to applying the HIFU after imaging the bubble in no more than two milliseconds.
Jang teaches a combined therapy and imaging CMUT array (Abstract). This array teaches a switching circuit substantially similar to the one disclosed by Bhuyan (See Bhuyan Fig 6) (Jang Fig. 5). This high voltage switch can switch off within 3 microseconds, and on within 1 microsecond (Fig. 6) (Pg. 3, Dual Mode Integrated Circuit Design).

Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Coussios fails to explicitly teach wherein a plurality of ultrasonic transducers of the array are used for both the applying the HIFU and the imaging the bubble, the plurality of ultrasonic transducers comprising the ultrasonic transducer.
Bhuyan further teaches an ultrasound transducer capable of both imaging a treatment site and providing ultrasound therapy (Abstract). The transducers of the array are able to perform high-intensity focused ultrasound therapy [0013], and ultrasonic imaging [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so an ultrasound transducer of the array can be used for applying HIFU and imaging the bubble, as taught by Bhuyan, because this provides effective for both therapy and imaging, and which does not generate as much heat during therapy as traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010]). One of ordinary skill would recognize that, as the elements of Bhuyan are used for both imaging and therapy, the combination would have the same elements are used for both applying the HIFU and imaging the bubble.
Regarding Claim 17, Coussios teaches a method of ultrasonic ablation and imaging [0074], the method comprising: 
applying high intensity focused ultrasound (HIFU) using an ultrasonic transducer array (Fig. 2, 201+202) [0062];
and generating an ultrasound image [0034] using the ultrasonic transducer array [0062] [0075] wherein the ultrasound image is indicative of progress of ablation associated with the applying HIFU ([0074] teaches the ablative effect of the HIFU can be determined using the imaging, [0075] teaches that the imaging can occur during the procedure).

Bhuyan teaches an ultrasound transducer capable of both imaging a treatment site and providing ultrasound therapy (Abstract). The transducers of the array are able to perform high-intensity focused ultrasound therapy [0013], and ultrasonic imaging [0034]. The toggling of a mode is performed by toggling a switch from a first state to a second state 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so an ultrasound transducer of the array can be used for applying HIFU and imaging the bubble, as taught by Bhuyan, because this provides effective for both therapy and imaging, and which does not generate as much heat during therapy as traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010]). One of ordinary skill would recognize that, as the elements of Bhuyan are used for both imaging and therapy, the combination would have the same elements are used for both applying the HIFU in the first state and imaging the bubble while in the second state.
The combination fails to explicitly teach toggling a state of the switch from the first state to a second state in less than five microseconds.
Jang teaches a combined therapy and imaging CMUT array (Abstract). This array teaches a switching circuit substantially similar to the one disclosed by Bhuyan (See Bhuyan Fig 6) (Jang Fig. 5). This high voltage switch can switch off within 3 microseconds, and on within 1 microsecond (Fig. 6) (Pg. 3, Dual Mode Integrated Circuit Design). This switch is controlled by FGPA (processing circuitry) (Pg. 3-4, Measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the switch system of Bhuyan allows for switching in no more than 5 microseconds, as taught by Jang, because the switch of Jang allows for the passage of a high voltage pulse, thereby allowing the CMUT to be advantageously used for high-voltage waveforms, as recognized by Jang (Pg. 2-3, Dual Mode Integrated Circuit Design).

Bhuyan teaches capacitive micromachined ultrasonic transducers (CMUTS) which have switches which allow them to function in an imaging mode and a therapy mode (Abstract). This system uses CMUTs because they are effective for both therapy and imaging, and do not generate as much heat during therapy than traditional ultrasonic transducers [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to use CMUTs, as taught by Bhuyan, because they are effective for both therapy and imaging, and do not generate as much heat during therapy than traditional ultrasonic transducer, increasing the safety of the procedure, as recognized by Bhuyan [0010].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios in view of Bhuyan and Jang as applied to claim 2 above, and further in view of Acker et al. (U.S Patent 6,508,774 B1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the applying HIFU comprises applying HIFU to the tissue based on the determined location of the bubble.
Acker teaches a system for passively imaging cavitation caused by the application of HIFU using the same transducer array (Abstract). This system uses the passive transducers to determine if cavitation occurs, or is likely to occur (Col 4, lines 12-21). If the system determines the application of HIFU is causing cavitation (bubbles are located at the focus), the system changes the focal location for the therapeutic HIFU (Col 4, lines 12-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Coussios to apply the HIFU to the tissue based on the determined location of the bubble, as taught by Acker, because this increases the safety of the procedure, as recognized by Acker (Col 1-2, lines 57-2).

Claim 7 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios in view of Bhuyan and Jang as applied to claim 5 and 17, respectively, above, and further in view of Hujita et al. (U.S Patent 3,636,372).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the repeatedly switching comprises switching to applying the HIFU after imaging the bubble in no more than one microsecond.
Hujita teaches a switching circuit which uses transistors (Abstract). The switching system is able to switch in less than 1 microsecond (0.1 µs rise time) (Col 4, Table 1, lines 10-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use the switching system where the switching occurs in no more than 1 microsecond, as taught by Hujita, because the switch of Hujita provides a low power system that still maintains quick switching speed, thereby reducing the heat generation and increasing the performance of the system, as recognized by Hujita (Col 1, lines 31-38). One of ordinary skill would recognize that the combined system would have the switches of Hujita apples to switching from a HIFU mode to an imaging mode, as taught by Coussios and Bhuyan.
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach wherein the toggling is performed in less than two microseconds.
Hujita teaches a switching circuit which uses transistors (Abstract). The switching system is able to switch in less than 1 microsecond (0.1 µs rise time) (Col 4, Table 1, lines 10-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use the switching system where the switching occurs in less than 2 microseconds, as taught by Hujita, because the switch of Hujita provides a low power system that still maintains quick switching speed, thereby reducing the heat generation and increasing the performance of the system, as recognized by Hujita (Col 1, lines 31-38).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios in view of Bhuyan and Jang as applied to claim 1 above, and further in view of Jeong (U.S PGPub 2009/0240148 A1).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Coussios teaches imaging the cavitation locations in order to determine where the ablation procedure occurs [0074].
The combination fails to explicitly teach further comprising determining a measure of HIFU efficacy.
Jeong teaches a system for imaging while performing a HIFU therapy (Abstract). This system images the location of the HIFU focal point in order to determine whether the focal point is aligned with the targeted area [0004] [0032]. In other words, the system determines whether the system is effectively providing HIFU to the desired area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to determine a measure of HIFU efficacy, as taught by Jeong, because this improves the effectiveness of the therapy, as recognized by Jeong [0006] by ensuring the therapy is applied to the correct target.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios in view of Bhuyan and Jang as applied to claim 1 above, and further in view of Acker et al. and Slayton (U.S Patent 8,715,186 B2).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach emitting an audible signal based on the indication of the bubble.
Acker teaches emitting an alarm when the system detects cavitation is present (Col 4-5, lines 65-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Coussios to emit an alarm, as taught by Acker, because this increases the safety of the procedure, as recognized by Acker (Col 1-2, lines 57-2).
Acker fails to explicitly teach the alarm is an audible signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the alarm Acker to be an audible alarm, as taught by Slayton, as the substitution for one known alarm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an audible alarm rather than a generic alarm are reasonably predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Coussios in view of Bhuyan and Jang as applied to claim 17 above, and further in view of Acker and Ebbini et al. (U.S PGPub 2013/0144165 A1).
Regarding Claim 19, the combination of reference teaches the invention substantially. The combination fails to explicitly teach wherein the switch passes an alternating current voltage component to the ultrasonic transducer array in the first state.
Acker teaches the switch (Fig. 1, 30) passes an analog signal (i.e. an alternating current voltage component) (from Fig. 1, 24) while providing ultrasound therapy (i.e. in the first state) (Col 7-8, lines 60-12).
It would have been obvious to one of ordinary skill in the art to modify the combined system to use switches to pass alternating current voltage, as taught by Acker, because allows the transducers to act and as an HIFU array, which reduces the size of the ultrasonic imaging array thereby allowing it to enter smaller spaces, as recognized by Acker (Col 2-3, lines 64-5).
While one of ordinary skill would recognize an AC wave has a DC component, the combination fails to explicitly teach wherein the switch passes a direct current voltage component.
Ebbini teaches a dual mode ultrasonic transducer (Abstract). This system uses DC waves to drive the transducer while it is in therapy mode [0181]+[0233].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the switch passes a direct current voltage component, as taught by Ebbini, because this allows the system to use the ultrasound transducer, as recognized by Ebbini .

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Weng is no longer relied on in the current rejection. Bhuyan and Jang are brought in to teach the limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the combination of references does not switching an ultrasound between a HIFU mode and an imaging mode. The Examiner disagrees. The Coussios reference teaches using the same probe to be created microbubbles and image the microbubbles. Bhuyan teaches using the same transducer element to both image and perform ultrasound therapy. The switch of Bhuyan, as shown in Jang, allows the system to switch in less than 5 microseconds. Therefore, when viewed together, the combination of references teaches the invention as claimed.
Applicant argues that Hujita is not related to ultrasound. Hujita is directed to analogous art, as it is directed to the same problem as faced by the Applicant (fast electronic switching). One of ordinary skill would have been motivated to use the electronic switching circuit of Hujita in the system because the circuit of Hujita results reduced the heat generation and increases the performance of the system, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793